DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (JP 2016-181350).
	Regarding claim 1, Hata teaches a method of manufacturing a single cell for an anode support-type SOFC, comprising the steps of manufacturing an anode support green sheet and an anode support green tape having an anode active layer; forming protrusions or recesses in a metal-made material or a resin-made material so as to manufacture a stamp; pressing and heating a stamper on the anode support green tape so as to manufacture a surface-modified anode support green sheet having recesses 
	Regarding claim 2, Hata teaches that a barrier layer is formed between the solid electrolyte layer and the cathode layer (0076).
	Regarding claims 5-7, Hata teaches that recesses and/or protrusions are formed on an interface between an anode support 2 and a solid electrolyte layer 3 and on an interface between a cathode layer 4 and the solid electrolyte layer 3 (figure 2). 
	Regarding claim 10, Hata teaches the method as discussed above. Hata teaches a single cell for an anode support-type SOFC (0079). 
	Hata teaches the same method as claim 1 and therefore the product form would be the same. 
	Regarding claim 11, Hata teaches a single cell for an anode support type SOFC, comprising recesses and/ or protrusions formed on an interface between an anode support 2 and a solid electrolyte 3 and on an interface between a cathode layer 4 and the solid electrolyte layer 3 (0079 and figure 2). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hata (JP 2016-181350).
Regarding claims 8 and 9, Hata teaches that recesses and/or protrusions are formed on an interface between an anode support 2 and a solid electrolyte 3 and on an interface between a cathode layer 4 and the solid electrolyte 3; and a barrier layer is formed between the solid electrolyte layer and the cathode layer (0076 and figure 2). 
Hata does not explicitly teach the three dimensional structure being imprinted as claimed with the barrier layer.
However, as Hata teaches the recesses and/or protrusions formed as taught above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to form the three dimensional structure of Hata on the claimed interfaces as Hata teaches the interfaces having the structure formed thereon and an ordinarily skilled artisan would have recognized also forming the structures on the barrier interfaces as well without undue experimentation and with a reasonable expectation of success. 

Hata does not explicitly teach wherein an interface between an electrolyte layer and a diffusion preventative layer has a three dimensional structure. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to form the interface as claimed given the interfaces taught by Hata, an ordinarily skilled artisan would have recognized such a location without undue experimentation and with a reasonable expectation of success. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hata (JP 2016-181350) as applied to claim 1 above, and further in view of Ono et al (JP 2016-143629).
Regarding claim 3, Hata teaches the method as discussed above. Hata does not teach the film forming method as claimed. 
Ono teaches that when a stacked body for an SOFC is manufactured, a known film forming method, such as a sputtering method, a vacuum deposition method, a chemical vapor distribution method, or an aerosol deposition method is used as a method for preparing each layer (0029). 
As both Hata and Ono are in the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention 
Regarding claim 4, Hata teaches the method as discussed above. Hata does not teach the film forming method as claimed. 
Ono teaches that when a stacked body for an SOFC is manufactured, a known film forming method, such as a sputtering method, a vacuum deposition method, a chemical vapor distribution method, or an aerosol deposition method is used as a method for preparing each layer (0029). 
As both Hata and Ono are in the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the film forming method of Ono with the method of Hata as it is a known method and would have been obvious to try without any undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        August 6, 2021